ON MOTION FOR REHEARING AND/OR CLARIFICATION
PER CURIAM,
Appellant’s petition for rehearing and/or clarification is granted. We adhere to our opinion remanding the case to the deputy commissioner to allow a determination of the date upon which claimant reached overall maximum medical improvement for the permanent partial disability caused by the two industrial accidents. However, the deputy commissioner may take further evidence as may be absolutely necessary for *1081the limited purpose of determining the date of total maximum medical improvement.
BOOTH, LARRY G. SMITH and SHIVERS, JJ., concur.